PER CURIAM.
This action was brought by the plaintiff as the widow and beneficiary of Patrick Thomas Ferris, deceased, to recover upon a policy of insurance, issued in favor of Mr. Ferris by the defendant corporation in the sum of $2,000. At the trial the jury returned a verdict in favor of the plaintiff for the amount of the policy, and, upon judgment being entered accordingly, the defendant appealed.
The appellant is met at the very threshold with the contention, by the respondent, that the abstract does not conform to the rules of this court, and that therefore this judgment *310should be affirmed; and we are of the opinion that this contention ought to be sustained. Eules 6 (49 Pac. XI), and 26 have both been violated in the preparation of the abstract. The former rule provides that the abstract shall set forth fully “the points relied upon for a reversal of the judgment,” and the latter provides: “At the end of each assignment of error, reference must be made to the page or pages of the abstract containing the exception upon which such error, so assigned, is based.” The provisions of the rules should be substantially complied with in all cases, but in this instance no attempt has been made to comply with them. Neither the transcript nor the abstract contain any assignment or specification of error, nor any points relied upon for a reversal of the judgment. The provisions referred to were designed not merely for the aid and convenience of this court, but also for the purpose of giving opposing counsel timely notice of the points intended to be urged before this court, and thus avoid delay in the preparation of their briefs, and consequent delay in the final determination of the litigation. The importance of a substantial compliance with these rules is thus apparent. They are imperative, and must be obeyed. (Steam Laundry Co. v. Dole, 20 Utah 469, 58 Pac. 1109.)
Por these reasons this appeal will be dismissed, with costs, and the judgment affirmed. It is so ordered.